EX-99.1 For Additional Information, please contact Morgan Stanley Capital I Trust 2015-UBS8 CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2015-UBS8 Payment Date: 7/17/17 8480 Stagecoach Circle Record Date: 6/30/17 Frederick, MD 21701-4747 Determination Date: 7/11/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Reconciliation Detail 4 Other Required Information 5 Cash Reconciliation 6 Current Mortgage Loan and Property Stratification Tables 7 - 9 Mortgage Loan Detail 10 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Depositor Master Servicer Special Servicer Trust Advisor Morgan Stanley Capital I Inc. Midland Loan Services Rialto Capital Advisors, LLC Situs Holdings, LLC 1585 Broadway A Division of PNC Bank, N.A. th Avenue, Suite 400 2 Embarcadero Center, Suite 1300 New York, NY 10036 10851 Mastin Street, Building 82 Miami, FL 33172 San Francisco, CA 94111 Overland Park, KS 66210 Contact: Contact: General Information Number Heather Wagner Contact: Thekla Salzman Contact: George Wisniewski Phone Number: (212) 761-4000 Phone Number: (913) 253-9570 Phone Number: (305) 229-6465 Phone Number: (415) 374-2832 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Please visit www.ctslink.com for additional information and special notices. In addition, certificateholders may register online for email notification when special notices are posted. For information or assistance please call 866-846-4526. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 25 Certificate Distribution Detail Class CUSIP Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Fund Expenses Distribution Balance Subordination Level (1) A-1 61691ABG7 1.966000% 32,700,000.00 25,597,460.50 456,530.46 41,937.17 0.00 0.00 498,467.63 25,140,930.04 30.28% A-2 61691ABH5 3.324000% 6,300,000.00 6,300,000.00 0.00 17,451.00 0.00 0.00 17,451.00 6,300,000.00 30.28% A-SB 61691ABJ1 3.626000% 51,500,000.00 51,500,000.00 0.00 155,615.83 0.00 0.00 155,615.83 51,500,000.00 30.28% A-3 61691ABK8 3.540000% 160,000,000.00 160,000,000.00 0.00 472,000.00 0.00 0.00 472,000.00 160,000,000.00 30.28% A-4 61691ABL6 3.809000% 313,000,000.00 313,000,000.00 0.00 993,514.17 0.00 0.00 993,514.17 313,000,000.00 30.28% A-S 61691ABN2 4.114000% 48,300,000.00 48,300,000.00 0.00 165,588.50 0.00 0.00 165,588.50 48,300,000.00 24.23% B 61691ABP7 4.315000% 53,331,000.00 53,331,000.00 0.00 191,769.39 0.00 0.00 191,769.39 53,331,000.00 17.54% C 61691ABQ5 4.589594% 37,231,000.00 37,231,000.00 0.00 142,395.97 0.00 0.00 142,395.97 37,231,000.00 12.87% D 61691AAQ6 3.180000% 25,156,000.00 25,156,000.00 0.00 66,663.40 0.00 0.00 66,663.40 25,156,000.00 9.72% E 61691AAS2 3.180000% 18,113,000.00 18,113,000.00 0.00 47,999.45 0.00 0.00 47,999.45 18,113,000.00 7.44% F 61691AAU7 3.430000% 18,700,000.00 18,700,000.00 0.00 53,450.83 0.00 0.00 53,450.83 18,700,000.00 5.10% G 61691AAW3 3.430000% 10,481,000.00 10,481,000.00 0.00 29,958.19 0.00 0.00 29,958.19 10,481,000.00 3.79% H 61691AAY9 3.430000% 7,293,000.00 7,293,000.00 0.00 20,845.82 0.00 0.00 20,845.82 7,293,000.00 2.87% J 61691ABA0 3.430000% 22,895,200.00 22,895,200.00 0.00 62,888.91 0.00 0.00 62,888.91 22,895,200.00 0.00% V 61691ABD4 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% R 61691ABE2 0.000000% 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 805,000,200.00 797,897,660.50 456,530.46 2,462,078.63 0.00 0.00 2,918,609.09 797,441,130.04 Class CUSIP Pass-Through Original Notional Beginning Notional Interest Prepayment Total Ending Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 61691ABM4 0.965167% 563,500,000.00 556,397,460.50 447,513.75 0.00 447,513.75 555,940,930.04 X-B 61691AAA1 0.370119% 101,631,000.00 101,631,000.00 31,346.28 0.00 31,346.28 101,631,000.00 X-D 61691AAC7 1.409594% 43,269,000.00 43,269,000.00 50,826.43 0.00 50,826.43 43,269,000.00 X-F 61691AAG8 1.159594% 18,700,000.00 18,700,000.00 18,070.34 0.00 18,070.34 18,700,000.00 X-G 61691AAJ2 1.159594% 10,481,000.00 10,481,000.00 10,128.09 0.00 10,128.09 10,481,000.00 X-H 61691AAL7 1.159594% 7,293,000.00 7,293,000.00 7,047.43 0.00 7,047.43 7,293,000.00 X-J 61691AAN3 1.159594% 22,895,200.00 22,895,200.00 22,124.28 0.00 22,124.28 22,895,200.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 25 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Balance Distribution Distribution Penalties Additional Trust Balance Fund Expenses A-1 61691ABG7 782.79695719 13.96117615 1.28248226 0.00000000 0.00000000 768.83578104 A-2 61691ABH5 1,000.00000000 0.00000000 2.77000000 0.00000000 0.00000000 1,000.00000000 A-SB 61691ABJ1 1,000.00000000 0.00000000 3.02166660 0.00000000 0.00000000 1,000.00000000 A-3 61691ABK8 1,000.00000000 0.00000000 2.95000000 0.00000000 0.00000000 1,000.00000000 A-4 61691ABL6 1,000.00000000 0.00000000 3.17416668 0.00000000 0.00000000 1,000.00000000 A-S 61691ABN2 1,000.00000000 0.00000000 3.42833333 0.00000000 0.00000000 1,000.00000000 B 61691ABP7 1,000.00000000 0.00000000 3.59583338 0.00000000 0.00000000 1,000.00000000 C 61691ABQ5 1,000.00000000 0.00000000 3.82466144 0.00000000 0.00000000 1,000.00000000 D 61691AAQ6 1,000.00000000 0.00000000 2.65000000 0.00000000 0.00000000 1,000.00000000 E 61691AAS2 1,000.00000000 0.00000000 2.65000000 0.00000000 0.00000000 1,000.00000000 F 61691AAU7 1,000.00000000 0.00000000 2.85833316 0.00000000 0.00000000 1,000.00000000 G 61691AAW3 1,000.00000000 0.00000000 2.85833317 0.00000000 0.00000000 1,000.00000000 H 61691AAY9 1,000.00000000 0.00000000 2.85833265 0.00000000 0.00000000 1,000.00000000 J 61691ABA0 1,000.00000000 0.00000000 2.74681636 0.00000000 0.00000000 1,000.00000000 V 61691ABD4 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 R 61691ABE2 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Class CUSIP Beginning Notional Interest Prepayment Ending Notional Amount Distribution Penalties Amount X-A 61691ABM4 987.39567081 0.79416815 0.00000000 986.58550140 X-B 61691AAA1 1,000.00000000 0.30843227 0.00000000 1,000.00000000 X-D 61691AAC7 1,000.00000000 1.17466154 0.00000000 1,000.00000000 X-F 61691AAG8 1,000.00000000 0.96632834 0.00000000 1,000.00000000 X-G 61691AAJ2 1,000.00000000 0.96632859 0.00000000 1,000.00000000 X-H 61691AAL7 1,000.00000000 0.96632799 0.00000000 1,000.00000000 X-J 61691AAN3 1,000.00000000 0.96632831 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 25 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 797,897,660.88 798,000,477.22 456,530.46 0.00 0.00 0.00 797,441,130.42 797,540,017.01 456,530.46 Certificate Interest Reconciliation Accrual Accrual Accrued Net Aggregate Distributable Distributable WAC CAP Interest Interest Remaining Unpaid Class Dates Days Certificate Prepayment Certificate Certificate Interest Shortfall Shortfall/(Excess) Distribution Distributable Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 06/01/2017 - 06/30/2017 30 41,937.17 0.00 41,937.17 0.00 0.00 0.00 41,937.17 0.00 A-2 06/01/2017 - 06/30/2017 30 17,451.00 0.00 17,451.00 0.00 0.00 0.00 17,451.00 0.00 A-SB 06/01/2017 - 06/30/2017 30 155,615.83 0.00 155,615.83 0.00 0.00 0.00 155,615.83 0.00 A-3 06/01/2017 - 06/30/2017 30 472,000.00 0.00 472,000.00 0.00 0.00 0.00 472,000.00 0.00 A-4 06/01/2017 - 06/30/2017 30 993,514.17 0.00 993,514.17 0.00 0.00 0.00 993,514.17 0.00 X-A 06/01/2017 - 06/30/2017 30 447,513.75 0.00 447,513.75 0.00 0.00 0.00 447,513.75 0.00 X-B 06/01/2017 - 06/30/2017 30 31,346.28 0.00 31,346.28 0.00 0.00 0.00 31,346.28 0.00 X-D 06/01/2017 - 06/30/2017 30 50,826.43 0.00 50,826.43 0.00 0.00 0.00 50,826.43 0.00 X-F 06/01/2017 - 06/30/2017 30 18,070.34 0.00 18,070.34 0.00 0.00 0.00 18,070.34 0.00 X-G 06/01/2017 - 06/30/2017 30 10,128.09 0.00 10,128.09 0.00 0.00 0.00 10,128.09 0.00 X-H 06/01/2017 - 06/30/2017 30 7,047.43 0.00 7,047.43 0.00 0.00 0.00 7,047.43 0.00 X-J 06/01/2017 - 06/30/2017 30 22,124.28 0.00 22,124.28 0.00 0.00 0.00 22,124.28 0.00 A-S 06/01/2017 - 06/30/2017 30 165,588.50 0.00 165,588.50 0.00 0.00 0.00 165,588.50 0.00 B 06/01/2017 - 06/30/2017 30 191,769.39 0.00 191,769.39 0.00 0.00 0.00 191,769.39 0.00 C 06/01/2017 - 06/30/2017 30 142,395.97 0.00 142,395.97 0.00 0.00 0.00 142,395.97 0.00 D 06/01/2017 - 06/30/2017 30 66,663.40 0.00 66,663.40 0.00 0.00 0.00 66,663.40 0.00 E 06/01/2017 - 06/30/2017 30 47,999.45 0.00 47,999.45 0.00 0.00 0.00 47,999.45 0.00 F 06/01/2017 - 06/30/2017 30 53,450.83 0.00 53,450.83 0.00 0.00 0.00 53,450.83 0.00 G 06/01/2017 - 06/30/2017 30 29,958.19 0.00 29,958.19 0.00 0.00 0.00 29,958.19 0.00 H 06/01/2017 - 06/30/2017 30 20,845.82 0.00 20,845.82 0.00 0.00 0.00 20,845.82 0.00 J 06/01/2017 - 06/30/2017 30 65,442.11 0.00 65,442.11 0.00 0.00 2,553.20 62,888.91 40,583.30 Totals 3,051,688.43 0.00 3,051,688.43 0.00 0.00 2,553.20 3,049,135.23 40,583.30 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 25 Other Required Information Available Distribution Amount (1) 3,505,665.69 Appraisal Reduction Amount Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Total (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 25 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Scheduled Interest 3,062,597.68 Master Servicing Fee - Midland Loan Services 6,503.90 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 0.00 Interest Adjustments 0.00 Certificate Administrator Fee - Wells Fargo Bank, N.A. 3,324.57 Deferred Interest 0.00 CREFC Royalty License Fee 332.46 ARD Interest 0.00 Trust Advisor Fee - Situs Holdings, LLC 748.30 Net Prepayment Interest Shortfall 0.00 Net Prepayment Interest Excess 0.00 Total Fees 10,909.23 Extension Interest 0.00 Additional Trust Fund Expenses: Interest Reserve Withdrawal 0.00 Reimbursement for Interest on Advances 553.20 Total Interest Collected 3,062,597.68 ASER Amount 0.00 Principal: Special Servicing Fee 2,000.00 Scheduled Principal 456,530.46 Rating Agency Expenses 0.00 Unscheduled Principal 0.00 Attorney Fees & Expenses 0.00 Principal Prepayments 0.00 Bankruptcy Expense 0.00 Collection of Principal after Maturity Date 0.00 Taxes Imposed on Trust Fund 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Non-Recoverable Advances 0.00 Excess of Prior Principal Amounts paid 0.00 Workout-Delayed Reimbursement Amounts 0.00 Curtailments 0.00 Other Expenses 0.00 Negative Amortization 0.00 Total Additional Trust Fund Expenses 2,553.20 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 456,530.46 Payments to Certificateholders & Others: Other: Interest Distribution 3,049,135.23 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 456,530.46 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 3,505,665.69 Total Funds Collected 3,519,128.14 Total Funds Distributed 3,519,128.12 Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Property Type (1) State (1) Property # of Scheduled % of WAM WAC Weighted State # of Scheduled % of WAM Weighted Agg. Agg. WAC Type Props Balance Bal. (2) Avg DSCR (3) Props Balance Bal. (2) Avg DSCR (3) Industrial 5 30,375,835.36 3.81 99 4.7149 1.995172 Alabama 3 5,526,969.45 0.69 99 5.0782 1.489008 Arizona 2 12,375,000.00 1.55 100 4.4990 1.740000 Lodging 12 130,143,071.90 16.32 99 4.9826 2.089755 California 4 110,012,173.69 13.80 100 4.7774 1.784329 Mobile Home Park 5 29,935,380.64 3.75 87 4.7493 1.410145 Colorado 2 6,522,215.20 0.82 100 4.6086 2.296457 Multi-Family 11 100,142,169.41 12.56 100 4.6276 1.661312 Connecticut 2 15,635,170.61 1.96 95 4.7007 1.627488 Florida 7 124,703,817.63 15.64 101 4.4717 2.536152 Office 6 145,471,504.60 18.24 100 4.4982 1.881639 Georgia 2 19,169,616.99 2.40 99 5.0275 1.094594 Retail 33 345,956,974.85 43.38 100 4.4858 2.282252 Illinois 6 34,426,188.43 4.32 100 4.9639 1.660042 Self Storage 2 15,416,191.34 1.93 99 4.4991 1.700821 Indiana 2 52,000,000.00 6.52 101 4.9815 1.930000 Louisiana 1 8,213,479.76 1.03 100 5.0185 1.430000 Totals 74 797,441,130.42 100.00 99 4.6058 2.044864 Massachusetts 1 7,674,376.43 0.96 97 4.1743 1.540000 Michigan 4 26,301,193.22 3.30 99 4.4706 1.925185 Mississippi 4 28,133,371.49 3.53 101 4.4766 2.778719 Missouri 1 6,600,000.00 0.83 40 4.5000 2.610000 New Jersey 5 48,289,546.23 6.06 99 4.6904 2.835761 New York 3 86,500,000.00 10.85 100 4.1809 1.788613 Seasoning North Carolina 1 1,708,608.39 0.21 100 5.0442 1.660000 North Dakota 1 1,823,240.00 0.23 96 4.4065 1.760000 Ohio 3 28,863,924.52 3.62 99 4.6191 1.487134 # of Scheduled % of WAM Weighted Pennsylvania 2 44,382,509.29 5.57 101 4.3551 2.722746 Seasoning Loans Balance Agg. (2) WAC Avg DSCR (3) Tennessee 1 7,695,108.56 0.96 100 5.2206 1.610000 Bal. Texas 11 91,316,726.63 11.45 99 4.6482 1.968165 Virginia 1 11,666,191.34 1.46 99 4.4500 1.370000 12 months or less 0 0.00 0.00 0 0.0000 0.000000 Washington 1 1,959,464.24 0.25 100 5.8120 1.120000 13 months to 24 months 58 789,009,579.98 98.94 99 4.6072 2.045878 Wisconsin 4 15,942,236.00 2.00 96 4.4065 1.760000 25 months to 36 months 1 8,431,550.44 1.06 93 4.4800 1.950000 Totals 74 797,441,130.42 100.00 99 4.6058 2.044864 37 months to 48 months 0 0.00 0.00 0 0.0000 0.000000 49 months or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 59 797,441,130.42 100.00 99 4.6058 2.044864 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Scheduled Balance Anticipated Remaining Term (ARD and Balloon Loans) Scheduled # of Scheduled % of WAM WAC Weighted Anticipated Remaining # of Scheduled % of WAM WAC Weighted Balance Loans Balance Agg. Bal. (2) Avg DSCR (3) Term (2) Loans Balance Agg. Bal. (2) Avg DSCR (3) 5,000,000 or less 12 41,252,674.19 5.17 100 4.6739 1.938247 60 months or less 1 6,600,000.00 0.83 40 4.5000 2.610000 5,000,001 to 10,000,000 21 163,099,107.13 20.45 97 4.7129 1.652227 61 months or greater 58 790,841,130.42 99.17 100 4.6067 2.040148 10,000,001 to 15,000,000 10 112,111,249.00 14.06 99 4.6799 1.650631 15,000,001 to 20,000,000 6 100,962,561.94 12.66 99 4.7159 2.748499 Totals 59 797,441,130.42 100.00 99 4.6058 2.044864 20,000,001 to 25,000,000 5 117,530,538.16 14.74 100 4.7446 2.210104 25,000,001 to 50,000,000 2 68,000,000.00 8.53 101 4.5856 2.477059 50,000,001 or greater 3 194,485,000.00 24.39 100 4.3251 2.007762 Totals 59 797,441,130.42 100.00 99 4.6058 2.044864 Remaining Amortization Term (ARD and Balloon Loans) Remaining Amortization # of Scheduled % of WAM Weighted Term Loans Balance Agg. (2) WAC Avg DSCR (3) Bal. Interest Only 9 235,735,000.00 29.56 101 4.3879 2.483942 298 months or less 8 78,493,184.28 9.84 100 4.8796 1.520892 See footnotes on last page of this section. 299 months to 311 months 0 0.00 0.00 0 0.0000 0.000000 312 months or greater 42 483,212,946.14 60.60 99 4.6677 1.915774 Totals 59 797,441,130.42 100.00 99 4.6058 2.044864 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 25 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (3) Age of Most Recent NOI Debt Service # of Scheduled % of WAM WAC Weighted Age of Most # of Scheduled % of WAM Weighted Coverage Ratio Loans Balance Agg. Bal. (2) Avg DSCR (3) Recent NOI Loans Balance Agg. Bal. (2) WAC Avg DSCR (3) 1.30 or less 7 56,055,654.35 7.03 100 4.9528 0.997328 Underwriter's Information 2 25,371,752.72 3.18 96 4.4964 1.697458 1.31 to 1.40 5 51,599,496.65 6.47 99 4.6984 1.349454 1.41 to 1.50 7 45,861,007.63 5.75 100 4.8805 1.457459 12 months or less 57 772,069,377.70 96.82 99 4.6094 2.056281 1.51 to 1.60 3 14,833,793.58 1.86 98 4.3646 1.556778 13 months to 24 months 0 0.00 0.00 0 0.0000 0.000000 1.61 to 1.70 6 121,733,353.38 15.27 100 4.7970 1.662669 25 months or greater 0 0.00 0.00 0 0.0000 0.000000 1.71 to 1.80 4 36,757,015.72 4.61 98 4.4536 1.763893 1.81 to 1.90 4 58,749,533.86 7.37 100 4.9592 1.847427 Totals 59 797,441,130.42 100.00 99 4.6058 2.044864 1.91 to 2.00 7 154,719,028.34 19.40 100 4.5261 1.927773 2.01 to 3.00 13 220,886,678.45 27.70 98 4.3616 2.544015 3.01 or greater 3 36,245,568.46 4.55 99 4.4574 4.944409 Totals 59 797,441,130.42 100.00 99 4.6058 2.044864 Note Rate Note # of Scheduled % of WAM Weighted Agg. WAC Rate Loans Balance Bal. (2) Avg DSCR (3) 4.5000% or less 22 379,289,975.94 47.56 99 4.2841 2.339245 4.5001% to 5.0000% 25 290,154,873.25 36.39 100 4.7806 1.916764 5.0001% to 5.5000% 11 126,036,816.68 15.81 100 5.1531 1.468249 5.5001% or greater 1 1,959,464.55 0.25 100 5.8120 1.120000 Totals 59 797,441,130.42 100.00 99 4.6058 2.044864 (1) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. As NCF DSCRs are reported in the Loan Periodic File, the most current NCF DSCR is used in the stratification section of this report. If no updated NCF DSCRs are reported, the most current NOI DSCR is used. If no updated DSCR information is provided, then information from the offering document is used. If the DSCRs reported by the Master Servicer are based on a period of less than 12 months, they are normalized based on the Most Recent Financial as of Start and End Dates reported in the Loan Periodic File. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30296340 1 OF New York NY 240,187.50 0.00 4.117% N/A 11/6/25 N 70,000,000.00 70,000,000.00 7/6/17 30296481 2 RT Ellenton FL 207,760.83 0.00 4.298% N/A 12/1/25 N 58,000,000.00 58,000,000.00 7/1/17 30296483 2A RT Ellenton FL 35,820.83 0.00 4.298% N/A 12/1/25 N 10,000,000.00 10,000,000.00 7/1/17 30310355 3 RT Encinitas CA 253,030.83 0.00 4.567% N/A 11/1/25 N 66,485,000.00 66,485,000.00 7/1/17 30296548 4 OF Carmel IN 116,235.00 0.00 4.981% N/A 12/6/25 N 28,000,000.00 28,000,000.00 7/6/17 30296549 4A OF Carmel IN 99,630.00 0.00 4.981% N/A 12/6/25 N 24,000,000.00 24,000,000.00 7/6/17 30296476 5 RT Grove City PA 143,616.67 0.00 4.309% N/A 12/1/25 N 40,000,000.00 40,000,000.00 7/1/17 30296167 6 RT Eagle Pass TX 83,652.08 0.00 4.015% N/A 9/6/25 N 25,000,000.00 25,000,000.00 7/11/17 30296474 7 RT Gulfport MS 86,970.00 0.00 4.348% N/A 12/1/25 N 24,000,000.00 24,000,000.00 7/1/17 30310356 8 LO Burlingame CA 98,629.66 28,499.73 5.259% N/A 11/6/25 N 22,507,054.12 22,478,554.39 7/6/17 30296487 9 RT Various Various 96,059.61 28,148.33 5.221% N/A 11/6/25 N 22,080,132.10 22,051,983.77 7/11/17 30295711 10 RT Various Various 73,074.46 0.00 4.407% N/A 7/6/25 N 19,900,000.00 19,900,000.00 7/6/17 8 30310357 11 LO Buena Park CA 73,597.77 29,837.98 5.082% N/A 12/1/25 N 17,378,457.71 17,348,619.73 7/1/17 30296472 12 RT Florida City FL 59,053.75 0.00 4.168% N/A 12/1/25 N 17,000,000.00 17,000,000.00 7/1/17 30310358 13 MF Orlando FL 64,200.00 0.00 4.800% N/A 11/1/25 N 16,050,000.00 16,050,000.00 7/1/17 30295857 14 LO Cape May NJ 62,697.94 21,568.93 4.833% N/A 8/6/25 N 15,567,137.39 15,545,568.46 7/6/17 30296508 15 MF Houston TX 64,503.86 33,750.45 5.109% N/A 11/6/25 N 15,152,124.20 15,118,373.75 7/11/17 30296460 16 RT Porter TX 50,673.00 0.00 4.826% N/A 11/6/25 N 12,600,000.00 12,600,000.00 7/11/17 30310359 17 MF Kettering OH 43,513.21 18,301.69 4.294% N/A 10/6/25 N 12,160,189.47 12,141,887.78 7/6/17 30310360 18 SS Herndon VA 43,325.62 17,120.63 4.450% N/A 10/1/25 N 11,683,312.16 11,666,191.53 7/1/17 30296409 19 RT Marietta OH 46,195.74 15,070.11 4.933% N/A 11/6/25 N 11,237,106.22 11,222,036.11 7/11/17 30296467 20 IN Branchburg NJ 43,085.02 0.00 4.575% N/A 11/6/25 N 11,300,000.00 11,300,000.00 7/11/17 30310361 21 MF Southfield MI 39,325.00 0.00 4.290% N/A 10/1/25 N 11,000,000.00 11,000,000.00 7/1/17 30296105 22 MF Bloomingdale NJ 41,135.42 0.00 4.487% N/A 9/6/25 N 11,000,000.00 11,000,000.00 7/11/17 30296463 23 LO Englewood NJ 42,035.97 29,447.54 4.816% N/A 11/6/25 N 10,473,425.43 10,443,977.89 7/11/17 30296163 24 LO Atlanta GA 46,762.49 13,819.23 5.226% N/A 9/6/25 N 10,736,833.84 10,723,014.61 7/11/17 30296511 25 LO Lincolnshire IL 41,593.17 13,343.73 4.978% N/A 11/6/25 N 10,027,484.81 10,014,141.08 7/11/17 30310362 26 OF Houston TX 36,081.80 19,416.34 4.485% N/A 11/1/25 N 9,653,993.07 9,634,576.73 7/1/17 30310363 27 LO Panama City Beach FL 37,062.73 12,780.48 4.800% N/A 10/6/25 N 9,265,681.65 9,252,901.17 7/6/17 30296509 28 LO Glenview IL 37,052.79 11,887.10 4.978% N/A 11/6/25 N 8,932,866.57 8,920,979.47 7/11/17 30310364 29 MH New Port Richey FL 37,887.93 11,078.52 5.045% N/A 12/1/25 N 9,011,994.92 9,000,916.40 7/1/17 30310365 30 MF New York NY 33,375.00 0.00 4.450% N/A 12/1/25 N 9,000,000.00 9,000,000.00 7/1/17 30296376 31 LO DeSoto TX 35,838.68 11,910.32 4.897% N/A 10/6/25 N 8,782,195.86 8,770,285.54 7/11/17 30310366 32 RT Lawrenceville GA 33,656.84 11,661.49 4.775% N/A 11/1/25 N 8,458,264.14 8,446,602.65 7/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30310367 33 LO New London CT 31,522.40 11,950.40 4.480% N/A 4/1/25 N 8,443,500.84 8,431,550.44 7/1/17 30296462 34 LO Harvey LA 34,413.73 15,368.08 5.019% N/A 11/6/25 N 8,228,847.74 8,213,479.66 7/11/17 30310368 35 MH Tucson AZ 30,930.62 0.00 4.499% N/A 11/1/25 N 8,250,000.00 8,250,000.00 7/1/17 30296507 36 MF Houston TX 33,397.59 14,467.65 5.109% N/A 11/6/25 N 7,845,181.92 7,830,714.27 7/11/17 30310034 37 OF Boston MA 26,749.44 15,419.24 4.174% 8/6/25 4/6/29 N 7,689,795.79 7,674,376.55 7/6/17 30310369 38 MF New York NY 27,812.50 0.00 4.450% N/A 11/1/25 N 7,500,000.00 7,500,000.00 7/1/17 30296067 39 IN Danbury CT 29,809.17 9,730.41 4.959% N/A 9/6/25 N 7,213,350.44 7,203,620.03 7/11/17 30310370 40 MH Kansas City MO 24,750.00 0.00 4.500% N/A 11/1/20 N 6,600,000.00 6,600,000.00 7/1/17 30310371 41 OF Elgin IL 26,574.06 7,895.49 5.168% N/A 12/1/25 N 6,170,446.79 6,162,551.30 7/1/17 30310372 42 MF Clinton MI 21,931.79 8,483.59 4.504% N/A 10/6/25 N 5,843,283.79 5,834,800.20 7/6/17 30296140 43 RT Romeoville IL 22,024.59 7,567.79 4.824% N/A 9/6/25 N 5,479,320.51 5,471,752.72 5/11/16 11/14/16 2 30296185 44 RT Grove City OH 21,522.42 0.00 4.696% N/A 10/6/25 N 5,500,000.00 5,500,000.00 7/11/17 30310373 45 IN Fort Myers FL 23,013.90 0.00 5.114% N/A 10/6/25 N 5,400,000.00 5,400,000.00 7/6/17 30310374 46 RT Detroit MI 19,468.00 0.00 4.867% N/A 12/1/25 N 4,800,000.00 4,800,000.00 7/1/17 30310375 47 MF Flint Township MI 17,317.10 6,852.02 4.447% N/A 10/6/25 N 4,673,244.93 4,666,392.91 7/6/17 30296217 48 RT Doylestown PA 17,483.02 6,073.91 4.781% N/A 10/6/25 N 4,388,583.59 4,382,509.68 7/11/17 30310376 49 MH Tucson AZ 15,465.31 0.00 4.499% N/A 11/1/25 N 4,125,000.00 4,125,000.00 7/1/17 30310377 50 RT Katy TX 14,085.00 5,426.96 4.502% N/A 11/1/25 N 3,754,331.57 3,748,904.61 7/1/17 30310378 51 SS Aurora CO 14,537.50 0.00 4.652% N/A 11/6/25 N 3,750,000.00 3,750,000.00 7/6/17 30296127 52 IN San Jose CA 12,970.04 0.00 4.207% N/A 9/6/25 N 3,700,000.00 3,700,000.00 7/11/17 30310379 53 RT Garland TX 13,211.64 4,818.87 4.642% N/A 11/1/25 N 3,415,331.29 3,410,512.42 7/1/17 30310380 54 IN Aspen CO 10,526.48 3,998.84 4.550% N/A 10/1/25 N 2,776,214.36 2,772,215.52 7/1/17 30310381 55 RT Mobile AL 9,067.35 6,335.38 4.867% N/A 9/6/25 N 2,235,401.08 2,229,065.70 7/6/17 30296461 56 MH Sequim WA 9,501.23 2,249.12 5.812% N/A 11/6/25 N 1,961,713.67 1,959,464.55 7/11/17 30296410 57 RT Asheville NC 7,191.60 2,250.11 5.044% N/A 11/6/25 N 1,710,858.91 1,708,608.80 7/11/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 25 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) Totals 3,062,597.68 456,530.46 797,897,660.88 797,441,130.42 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30296340 1 Office New York NY 70,000,000.00 17,093,872.12 0.00 30296481 2 Retail Ellenton FL 58,000,000.00 19,805,526.68 0.00 30296483 2A Retail Ellenton FL 10,000,000.00 19,805,526.68 0.00 30310355 3 Retail Encinitas CA 66,485,000.00 5,235,738.94 0.00 30296548 4 Office Carmel IN 28,000,000.00 5,753,690.46 0.00 30296549 4A Office Carmel IN 24,000,000.00 5,753,690.46 0.00 30296476 5 Retail Grove City PA 40,000,000.00 17,547,010.52 0.00 30296167 6 Retail Eagle Pass TX 25,000,000.00 3,055,157.57 3,044,711.72 1/1/17 3/31/17 30296474 7 Retail Gulfport MS 24,000,000.00 6,611,081.12 0.00 30310356 8 Lodging Burlingame CA 22,478,554.39 3,077,307.00 0.00 30296487 9 Retail Various Various 22,051,983.77 2,702,319.16 0.00 30295711 10 Retail Various Various 19,900,000.00 4,711,300.44 0.00 30310357 11 Lodging Buena Park CA 17,348,619.73 2,224,325.76 0.00 30296472 12 Retail Florida City FL 17,000,000.00 3,696,272.28 0.00 30310358 13 Multi-Family Orlando FL 16,050,000.00 1,521,741.09 0.00 30295857 14 Lodging Cape May NJ 15,545,568.46 5,468,058.89 0.00 30296508 15 Multi-Family Houston TX 15,118,373.75 1,677,712.94 1,790,696.00 5/1/16 4/30/17 30296460 16 Retail Porter TX 12,600,000.00 1,343,256.76 0.00 30310359 17 Multi-Family Kettering OH 12,141,887.78 1,105,858.88 0.00 30310360 18 Self Storage Herndon VA 11,666,191.53 991,985.70 0.00 30296409 19 Retail Marietta OH 11,222,036.11 1,050,703.58 0.00 30296467 20 Industrial Branchburg NJ 11,300,000.00 1,005,612.27 0.00 30310361 21 Multi-Family Southfield MI 11,000,000.00 1,045,103.92 0.00 30296105 22 Multi-Family Bloomingdale NJ 11,000,000.00 1,134,031.98 0.00 30296463 23 Lodging Englewood NJ 10,443,977.89 1,534,406.32 0.00 30296163 24 Lodging Atlanta GA 10,723,014.61 1,033,215.31 0.00 30296511 25 Lodging Lincolnshire IL 10,014,141.08 1,240,468.76 0.00 30310362 26 Office Houston TX 9,634,576.73 1,498,990.59 0.00 30310363 27 Lodging Panama City Beach FL 9,252,901.17 1,296,600.00 0.00 30296509 28 Lodging Glenview IL 8,920,979.47 1,246,098.97 0.00 30310364 29 Mobile Home Park New Port Richey FL 9,000,916.40 94,388.07 0.00 30310365 30 Multi-Family New York NY 9,000,000.00 598,042.84 0.00 30296376 31 Lodging DeSoto TX 8,770,285.54 1,309,453.72 0.00 30310366 32 Retail Lawrenceville GA 8,446,602.65 592,814.84 0.00 30310367 33 Lodging New London CT 8,431,550.44 1,157,788.80 0.00 30296462 34 Lodging Harvey LA 8,213,479.66 966,279.62 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 25 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property Type City State Scheduled Balance Recent Fiscal NOI (1) Recent NOI (1) NOI Start Date NOI End Date 30310368 35 Mobile Home Park Tucson AZ 8,250,000.00 691,742.67 0.00 30296507 36 Multi-Family Houston TX 7,830,714.27 906,608.81 0.00 30310034 37 Office Boston MA 7,674,376.55 22,959,574.16 0.00 30310369 38 Multi-Family New York NY 7,500,000.00 359,034.71 0.00 30296067 39 Industrial Danbury CT 7,203,620.03 640,856.28 0.00 30310370 40 Mobile Home Park Kansas City MO 6,600,000.00 770,592.29 814,030.27 4/1/16 3/31/17 30310371 41 Office Elgin IL 6,162,551.30 789,305.04 0.00 30310372 42 Multi-Family Clinton MI 5,834,800.20 726,268.40 0.00 30296140 43 Retail Romeoville IL 5,471,752.72 0.00 0.00 30296185 44 Retail Grove City OH 5,500,000.00 619,532.42 0.00 30310373 45 Industrial Fort Myers FL 5,400,000.00 596,036.00 0.00 30310374 46 Retail Detroit MI 4,800,000.00 350,961.56 0.00 30310375 47 Multi-Family Flint Township MI 4,666,392.91 751,925.62 0.00 30296217 48 Retail Doylestown PA 4,382,509.68 445,421.90 0.00 30310376 49 Mobile Home Park Tucson AZ 4,125,000.00 323,041.40 0.00 30310377 50 Retail Katy TX 3,748,904.61 428,187.27 0.00 30310378 51 Self Storage Aurora CO 3,750,000.00 494,189.00 0.00 30296127 52 Industrial San Jose CA 3,700,000.00 657,141.45 0.00 30310379 53 Retail Garland TX 3,410,512.42 372,953.85 0.00 30310380 54 Industrial Aspen CO 2,772,215.52 300,762.62 0.00 30310381 55 Retail Mobile AL 2,229,065.70 251,681.00 251,781.00 1/1/17 3/31/17 30296461 56 Mobile Home Park Sequim WA 1,959,464.55 160,047.57 0.00 30296410 57 Retail Asheville NC 1,708,608.80 193,749.09 189,130.80 1/1/17 3/31/17 Total 797,441,130.42 (1) The Most Recent Fiscal NOI and Most Recent NOI fields correspond to the financial data reported by the Master Servicer. An NOI of 0.00 means the Master Servicer did not report NOI figures in their loan level reporting. Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 25 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 25 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 7/17/17 0 0 1 1 0 0 0 0 4.605848% 99 $0.00 $0.00 $5,471,752.72 $5,471,752.72 $0.00 $0.00 $0.00 $0.00 4.589444% 6/16/17 0 0 1 1 0 0 0 0 4.606011% 100 $0.00 $0.00 $5,479,320.51 $5,479,320.51 $0.00 $0.00 $0.00 $0.00 4.589604% 5/17/17 0 0 1 1 0 0 0 0 4.606159% 101 $0.00 $0.00 $5,486,125.89 $5,486,125.89 $0.00 $0.00 $0.00 $0.00 4.589749% 4/17/17 0 0 1 1 0 0 0 0 4.606320% 102 $0.00 $0.00 $5,493,636.14 $5,493,636.14 $0.00 $0.00 $0.00 $0.00 4.589907% 3/17/17 0 0 1 1 0 0 0 0 4.606468% 103 $0.00 $0.00 $5,500,382.30 $5,500,382.30 $0.00 $0.00 $0.00 $0.00 4.590053% 2/17/17 0 0 1 1 0 0 0 0 4.606657% 104 $0.00 $0.00 $5,509,305.91 $5,509,305.91 $0.00 $0.00 $0.00 $0.00 4.590238% 1/18/17 0 0 1 1 0 1 0 0 4.606801% 105 $0.00 $0.00 $5,515,987.25 $5,515,987.25 $0.00 $19,900,000.00 $0.00 $0.00 4.590379% 12/16/16 0 0 1 0 0 0 0 0 4.606945% 106 $0.00 $0.00 $5,522,640.96 $0.00 $0.00 $0.00 $0.00 $0.00 4.590520% 11/18/16 0 0 1 0 0 0 0 0 4.607078% 107 $0.00 $0.00 $5,530,005.02 $0.00 $0.00 $0.00 $0.00 $0.00 4.590651% 10/17/16 0 0 1 0 0 0 0 0 4.607200% 108 $0.00 $0.00 $5,536,600.74 $0.00 $0.00 $0.00 $0.00 $0.00 4.590769% 9/16/16 0 0 1 0 0 0 0 0 4.607332% 109 $0.00 $0.00 $5,543,908.92 $0.00 $0.00 $0.00 $0.00 $0.00 4.590898% 8/17/16 0 1 0 0 0 0 0 0 4.607451% 110 $0.00 $5,550,447.13 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.591015% Note: Foreclosure and REO Totals are excluded from the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 25 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30296140 43 13 5/11/16 29,538.50 413,966.37 6 2 8/11/16 9/20/16 5,570,639.31 123,505.92 Totals 1 29,538.50 413,966.37 5,570,639.31 123,505.92 Totals By Delinquency Code: Total for Status Code 6 (1 loan) 29,538.50 413,966.37 5,570,639.31 123,505.92 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 25 Specially Serviced Loan Detail - Part 1 Loan Offering Servicing Resolution Scheduled Property Interest Actual Net DSCR Note Maturity Remaining Number Document Transfer Strategy Balance Type (2) State Rate Balance Operating Date DSCR Date Date Amortization Cross-Reference Date Code (1) Income Term 30296140 43 8/11/16 2 5,471,752.72 RT IL 4.824% 5,570,639.31 561,764.00 1.47 10/6/15 9/6/25 337 (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 25 Specially Serviced Loan Detail - Part 2 Loan Offering Resolution Site Appraisal Appraisal Other REO Number Document Strategy Inspection Phase 1 Date Date Value Property Revenue Comments from Special Servicer Cross-Reference Code (1) Date 30296140 43 2 10/3/16 7,760,000.00 7/13/2017 - Receiver was appointed on 5/24/17 and hearing on Motion for Summary Judgment is scheduled for 9/13/17 (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 25 Advance Summary Loan Group Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 29,538.50 413,966.37 107,956.04 553.20 Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 25 Modified Loan Detail Loan Offering Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Number Document Balance Balance Interest Interest Date Modification Description Cross-Reference Rate Rate 30295711 10 19,900,000.00 19,900,000.00 4.4065% 4.4065% 8/11/15 Please refer to Servicer Reports for modification comments Totals 19,900,000.00 19,900,000.00 Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 25 Historical Liquidated Loan Detail Distribution Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Realized Date of Current Current Period Cumulative Loss to Loan Date ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Loss to Trust Period Adj. Adjustment Adjustment with Cum Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 25 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 25 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Interest on Modified Interest Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) Advances /Excess 1 70,000,000.00 70,000,000.00 0.00 0.00 0.00 0.00 0.00 0.00 2.82 0.00 11 17,550,000.00 17,348,619.73 0.00 0.00 0.00 0.00 0.00 0.00 550.38 0.00 43 5,604,724.78 5,471,752.72 2,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 93,154,724.78 92,820,372.45 2,000.00 0.00 0.00 0.00 0.00 0.00 553.20 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 25 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Refunds Document Balance at Scheduled Current Month Left to Reimburse Master Servicer Comments Cross-Reference Contribution Balance There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total 2,553.20 Total Interest Shortfall Allocated to Trust 2,553.20 Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 25
